EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Timothy McIntyre (Reg. No. 42,824) on 01/12/21.

The application has been amended as follows: 

Claim 7:
A Remote Procedure call (RPC) conversion processing Internet of Things (IOT) system that performs relaying between a first application and second application of different protocols and reduces a load of maintaining consistency of interfaces and RPC conversion software, the RPC conversion processing IOT system comprising: 
a first interface provider that is connected to the first application and provides a first interface for the first application; 
an RPC conversion relay function section; 

a storage that stores common data structure generation source information which is common information based on which setting information is generated in the first interface provider, the second interface provider, and the RPC conversion relay function section; 
a first setting information generator that generates first setting information to be provided to the first interface provider and the RPC conversion relay function section, based on the common data structure generation source information; and 
a second setting information generator that generates second setting information 2TDM/IsApplication No.: 16/471,542Docket No.: 15392D-000009-US-NP to be provided to the second interface provider and the RPC conversion relay function section, based on the first setting information wherein the first interface provider receives a request for processing an RPC from the first application, and the RPC conversion relay function section converts the RPC into an RPC of the second application and outputs the RPC of the second application to the second interface provider, thereby relaying an RPC between the first application and the second application, and wherein when the common data structure generation source information is updated, the first setting information generator , and reducing the load of maintaining consistency 25between interfaces and that of confirming consistency between the RPC software based on the updated common data structure generation source information.  


Claim 12:
A Remote Procedure call (RPC) conversion processing method for implementing relaying between a first application and second application of different protocols and reducing a load of maintaining consistency of interfaces and RPC conversion software by an RPC conversion processing Internet of Things (IOT) system including a first application provider, an RPC conversion relay function section, and a second application provider, the RPC conversion processing method of the RPC conversion processing IOT system comprising:
storing common data structure generation source information which is common information based on which setting information is 
generating first setting information to be provided to the first interface provider and the RPC conversion relay function section, based on the common data structure generation source information, 4TDM/IsApplication No.: 16/471,542Docket No.: 15392D-000009-US-NP 
generating second setting information to be provided to the second interface provider and the RPC conversion relay function section, based on the first setting information, 
receiving a request for processing an RPC from the first application in the first interface provider, 
converting the RPC into an RPC of the second application in the RPC conversion relay function section, 
providing the RPC of the second application to the second application in the second interface provider, thereby relaying an RPC between the first application and the second application, and 
when the common data structure generation source information is updated, updates the first setting information based on the updated common data structure generation source information, , and reducing the load of maintaining consistency 25between interfaces and that of confirming consistency between the RPC software based on the updated common data structure generation source information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194